Citation Nr: 0207426	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  01-04 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the veteran has basic entitlement to vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from November 1979 to 
September 1988, and from September 1988 to November 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2000 by the 
Vocational Rehabilitation and Counseling (VR&C) Division of 
the Department of Veterans Affairs (VA), Portland, Oregon, 
Regional Office (RO) which denied the veteran's claim of 
entitlement to vocational rehabilitation benefits on the 
basis that the veteran had successfully overcome the effects 
of the impairment of employability by successfully 
maintaining employment in an occupation consistent with his 
pattern of abilities, aptitudes, and interests.  A hearing 
was held at the RO before the undersigned Member of the Board 
in June 2002.


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issue on 
appeal has been obtained.

2.  The veteran has an associates of the arts degree, and his 
occupational experience is as a store clerk, fast food 
worker, vehicle driver and security guard.  He is currently 
unemployed.

3.  The veteran's service-connected disabilities are 
lumbosacral disc disease at L4-5 with moderate muscle spasms 
and recurrent strain, rated as 40 percent disabling; diplopia 
due to eye surgery in service, rated as 30 percent disabling; 
and multiple sclerosis with right lower extremity weakness, 
rated as 30 percent disabling.

4.  The veteran's current combined service-connected 
disability rating is 70 percent.

5.  The veteran's service-connected disabilities impair his 
ability to obtain and retain employment consistent with his 
abilities, aptitudes, and interests.

6.  The veteran has not overcome the effects of the 
impairment of employability in, or qualification for, 
employment in an occupation consistent with his pattern of 
abilities, aptitudes, and interests.


CONCLUSION OF LAW

The veteran has an employment handicap and meets the criteria 
for basic entitlement to vocational rehabilitation benefits 
under Chapter 31, Title 38, United States Code.  38 U.S.C.A. 
§§ 3100, 3101, 3102 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
21.40, 21.51 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The law provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A.  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C. § 5103A. 

In this case, the VA's duties have been fulfilled.  The Board 
finds that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim for benefits.  The 
Board concludes the discussions in the statement of the case 
(SOC), and letters sent to the veteran informed him of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  The RO 
also supplied the veteran with the applicable regulations in 
the SOC.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has been afforded a vocational 
rehabilitation evaluation and a disability evaluation 
examination.  The veteran has also been afforded a personal 
hearing.  The evidence contains all findings necessary to 
resolve the issue on appeal.  

The Board is unaware of any additional relevant evidence that 
is available.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  In the 
circumstances of this case, a remand to have the RO apply the 
new act would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
the VA's resources is not warranted.  Taking these factors 
into consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations

The veteran is seeking entitlement to a program of vocational 
rehabilitation under the terms and conditions of Chapter 31.  
A veteran has basic entitlement for vocational rehabilitation 
training under Chapter 31, Title 38, United States Code if he 
has a service-connected disability that is rated 20 percent 
disabling or more which was incurred or aggravated in service 
on or after September 16, 1940, and is determined by the 
Secretary to be in need of rehabilitation because of an 
employment handicap.  38 U.S.C.A. § 3102(1)(A)(i), (B).  In 
addition, the veteran may instead have a service-connected 
disability which is compensable at 10 percent which was 
incurred in or aggravated in service on or after September 
16, 1940, and is determined by the Secretary to be in need of 
rehabilitation because of a serious employment handicap.  38 
U.S.C.A. § 3102(2)(A), (B).

An employment handicap is defined as an impairment, resulting 
in substantial part from a disability described in section 
3102(a)(A), of the veteran's ability to prepare for, obtain, 
or retain employment consistent with his/her abilities, 
aptitudes, and interests.  38 U.S.C.A § 3101(1); 38 C.F.R. § 
21.51(b).  Impairment is defined as restrictions on 
employability caused by the veteran's service and nonservice-
connected disabilities, deficiencies in education and 
training, negative attitudes toward the disabled, and other 
pertinent factors.  38 C.F.R. § 21.51(c)(1).  

In determining whether employment is consistent with the 
veteran's abilities, aptitudes, and interests, the following 
should be considered: (i) A finding that a veteran is 
employed in an occupation which is consistent with his or her 
abilities, aptitudes and interests may not be made if the 
occupation does not require reasonably developed skills, 
except under conditions described in paragraphs (e) (2) and 
(3), of this section;  (ii) The veteran's residual 
capacities, as well as limitations arising from the veteran's 
service and nonservice-connected disabilities are relevant;    
(iii) Evidence of the consistency of interests with training 
and employment may be based on: (A) The veteran's statements 
to a Department of Veterans Affairs counseling psychologist 
during initial evaluation or subsequent reevaluation; (B) The 
veteran's history of participation in specific activities; or 
(C) Information developed by the Department of Veterans 
Affairs through use of interest inventories.  38 C.F.R. § 
21.51(c)(4).

An employment handicap which entitles the veteran to 
assistance under the Chapter 31 program exists when all of 
the following conditions are met: (i) The veteran has an 
impairment of employability; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons not within their control; 
(ii) the veteran's service-connected disability materially 
contributes to the impairment of employability; (iii) the 
veteran has not overcome the effects of the impairment of 
employability through employment in an occupation consistent 
with his or her pattern of abilities, aptitudes and 
interests.  38 C.F.R. § 21.51(f)(1).

An employment handicap does not exist when any of the 
following conditions is present: (i) the veteran's 
employability is not impaired; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; (ii) 
the veteran's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability; (iii) the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  38 U.S.C.A. § 
3102; 38 C.F.R. § 21.51(f)(2).

The type of disabilities that may be considered in 
determining whether a veteran is eligible for vocational 
rehabilitation benefits was affected by a 1995 decision by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court"), and by a 1996 change in 
the applicable statute.  In the case of Davenport v. Brown, 7 
Vet. App. 476 (1995), the Court struck down certain 
regulatory language as inconsistent with the relevant 
statute.  In particular, the Court held that a regulation 
which required that a veteran's service-connected 
disabilities materially contribute to the veteran's 
employment handicap was invalid.  Subsequently, in 1996, the 
United States Congress changed the statute.  In Pub. L. 104-
275, Title I, § 101, Oct. 9, 1996, 110 Stat. 3324, Congress 
reestablished the requirement that a veteran's service-
connected disabilities materially contribute to his 
employment handicap in order for the veteran to be entitled 
to Chapter 31 vocational rehabilitation benefits.  The 
veteran in the present case reapplied for vocational 
rehabilitation benefits after 1996.  Therefore, his current 
claim is to be considered under the latest version of the law 
which requires that a veteran's service-connected 
disabilities must materially contribute to the employment 
handicap.

III.  Background Information

The veteran's service-connected disabilities are lumbosacral 
disc disease at L4-5 with moderate muscle spasms and 
recurrent strain, rated as 40 percent disabling; diplopia due 
to eye surgery in service, rated as 30 percent disabling; and 
multiple sclerosis with right lower extremity weakness, rated 
as 30 percent disabling.  The veteran's current combined 
service-connected disability rating is 70 percent.

The Board has reviewed the evidence which is of record, 
including the materials in the veteran's claims file as well 
as the materials in his vocational rehabilitation file.  The 
Board notes that the record also includes VA examinations 
reports such as a neurology examination report dated in 
November 2000 which contains a discussion of the symptoms of 
the veteran's service-connected disabilities.

The veteran has submitted a copy of his résumé which shows 
that he has an Associate of the Arts degree.  His work 
history from July 1992 includes working as a sales associate 
at a hardware store, working as a security guard for two 
different companies, working as a team leader for a fast food 
restaurant, working at the desk in the service department of 
an auto dealership, working at a lumber company, and working 
as a delivery driver.  The most recent employment had ended 
in February 2000.

The veteran also submitted a "Counseling Record - Personal 
Information" form in August 2000 in which he indicated his 
interest in pursuing a career as a pastor of a church.  He 
also reported that the subjects which he had studied when 
obtaining his associate's degree included photography, 
creative writing, accounting, psychiatry, and computer 
programming.  He stated, however, that the type of 
programming which he had studied was now outdated.  

The veteran took a career assessment inventory through the VA 
in September 2000.  His scores indicated a very high interest 
in religious activities.  

In a letter dated in October 2000, the veteran reported that 
the jobs which he had previously had were stressful and had 
aggravated his multiple sclerosis by causing flare-ups of 
numbness in his arm and leg.  He said that the jobs were 
short term because he was physically unable to handle them.  

The veteran testified in support of his claim during a 
hearing held in June 2002. He stated that he worked at jobs 
after service, but in each case the job did not work out due 
to his inability to tolerate stress.   

A letter dated in March 2001 reflects that a VA vocational 
rehabilitation counselor concluded that the veteran had an 
impairment of employability.  It was further stated, however, 
that the veteran had overcome the effects of the impairment 
of employability through fairly consistent employment, and 
therefore, did not have an employment handicap.  In the 
report it was stated that the veteran had attained an 
associate's degree in business.

IV.  Analysis

With regard to basic entitlement for vocational 
rehabilitation training under Chapter 31, Title 38, United 
States Code, the veteran has met the requirement of having a 
service-connected disability that meets the required 20 
percent schedular evaluation that was incurred or aggravated 
in service on or after September 16, 1940.  As noted above, 
his multiple sclerosis is rated as 40 percent disabling, and 
his combined rating is 70 percent.  

The Board disagrees with the assessment that the veteran has 
overcome his impairment and that the disabilities do not 
cause impairment to gainful employment.  At the present time, 
it is not shown that he has overcome the effects of the 
impairment of employability through employment in an 
occupation consistent with his pattern of abilities, 
aptitudes and interests.  He is currently unemployed and has 
been since February 2000.  Between 1992 and 2000, he worked 
at a total of seven different jobs, none of which are related 
to his expressed interests.  

The Board is of the opinion that the veteran's service-
connected disabilities have played a material role in this 
situation.  The Board notes that there are several service-
connected disabilities and they have resulted in a combined 
disability rating of 70 percent.  In light of this cumulative 
effect, the Board concludes that the veteran's disabilities 
prevent him from obtaining and retaining employment 
consistent with his abilities, aptitudes, and interests.  
Thus, he has an employment handicap as contemplated under 38 
U.S.C.A. § 3102 and 38 C.F.R. § 21.51, and has, therefore, 
established basic entitlement to vocational rehabilitation. 

The Board notes that, in addition to establishing basic 
entitlement to vocational rehabilitation, there are two 
additional requirements which must be met before the VA is 
required to furnish vocational rehabilitation benefits.  
First, the services necessary for training must be identified 
by the VA and the veteran.  See 38 C.F.R. § 21(b).  Second, 
the VA and the veteran must develop a written plan describing 
the veteran's employment goals and the program through which 
those goals will be achieved.  See 38 C.F.R. § 21.1(b)(3).  
See also Wing v. West, 11 Vet. App. 98, 100 (1998).  The 
Board's decision does not address whether these requirements 
have been met, and the Board has thus far made no 
determination on the feasibility of any particular vocational 
goal.  These issues must first be addressed at the RO. 



ORDER

The veteran has basic entitlement vocational rehabilitation 
training under the provisions of Chapter 31, Title 38, United 
States Code.  To this extent, the appeal is granted.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

